METROPOLITAN WEST ASSET MANAGEMENT, LLC MWAM DISTRIBUTORS, LLC METROPOLITAN WEST FUNDS WEST GATE ADVISORS, LLC CODE OF ETHICS November 2008 I. Introduction This Code of Ethics (“Code”) is designed to protect fiduciary relationships owed to the clients of Metropolitan West Asset Management, LLC (“MetWest” or the “Adviser”)1, to monitor personal securities trades by Access Persons (as defined below) and to provide a program reasonably designed to detect and prevent insider trading by the officers, trustees and employees of MetWest, MWAM Distributors, LLC (“MWAMD”)2 and the Metropolitan West Funds3 (the “Funds” or “MWF”). The Code applies to the fiduciary relationships between MetWest and each of its clients (“Clients”), including each of the Funds. Because West Gate Advisors, LLC (“WGA”)4 is reliant upon MetWest for operational support, it has adopted this Code of Ethics in its entirety. MetWest performs all actions discussed within this policy on behalf of West Gate Advisors, LLC. (Together, MetWest, MWAMD, MWF and WGA are referred to as “the Companies.”) II.Statement of General Principles and Standards of Business Conduct Rule 17j-1 under the Investment Company Act of 1940 (the “1940 Act”) and Rule 204A-1 under the Investment Advisers Act of 1940 (the “Advisers Act”) impose an obligation on registered investment companies, their principal underwriters, and investment advisers to adopt written codes of ethics covering the securities activities of certain of their directors, trustees, officers, and employees.This Code is designed to ensure that those individuals who have access to information regarding the portfolio securities activities of MetWest’s clients do not use that information for his or her personal benefit or to the detriment of those clients (including the Funds). NASD Conduct Rule 3050 creates obligations for registered persons, employer member firms and member firms executing transactions for registered persons. This Code is designed to meet MWAMD’s obligations under NASD Conduct Rule 3050. This Code also is intended to facilitate an atmosphere within which conscientious professionals can make responsible personal investment decisions in a manner that is consistent with the fiduciary relationships that exist between MetWest and its clients.As a matter of policy, this Code should not, and is not intended to, inhibit responsible personal investing within the boundaries reasonably necessary to protect MetWest’s clients. While it is not possible to define and prescribe all-inclusive rules addressing all possible situations in which conflicts may arise, this Code sets forth policies regarding conduct in those situations in which conflicts are most likely to develop. The Code Committee has the authority to make decisions in those situations that arise that were not anticipated by this Code. Persons covered by this Code are advised to seek advice before engaging in any personal securities transaction involving securities held or under consideration for purchase or sale by an MetWest client or if a transaction directly or indirectly involves themselves and any MetWest client. (In all circumstances, persons covered by this Code must seek preclearance before trading a Covered Security, except for de minimis trades (see Section IV, B. 1 a.).) As investment advisers, MetWest and WGA have an overarching fiduciary duty to their clients. In discharging their obligations under the Code, Access Persons should adhere to the following general fiduciary principles governing personal investment activities: 1. Every Access Person should at all times place the interests of MetWest’s clients ahead of his or her own interests with respect to any decision relating to personal investments. Access Persons should avoid even the appearance of conflicts of interest with MetWest’s clients. 2. No Access Person should take inappropriate advantage of his or her position by using his or her knowledge of any transactions for MetWest’s clients to his or her personal profit or advantage. 3. No Access Person may defraud or mislead any client in any manner or to engage in any act, practice or course of conduct that would operate as a fraud or deceit upon a client. 4. Access Persons must conduct all personal investment transactions consistent with this Code and in such a manner as to avoid any actual or potential conflict of interest or any abuse of their position of trust and responsibility. 5. No Access Person may engage in manipulative practices with regard to any client or any security. 6. Information about the identity of security holdings and the financial circumstances of clients is confidential5; 7. Independence in the investment decision-making process is paramount. 8. Any personal interest that could constitute a conflict with a client should be disclosed to the Companies. This Code is not intended to cover all possible areas of potential liability under the 1940 Act or under the federal securities law in general.For example, other provisions of Section 17 of the 1940 Act prohibit various transactions between a registered investment company on a principal basis, and joint transactions (e.g., combining to achieve a substantial position in a security or commingling of funds) between an investment company and an affiliated person. Federal securities laws may impose additional fiduciary obligations and trading restrictions on persons covered by this Code of Ethics.6Access Persons shall be sensitive to all areas of potential conflict, even if this Code of Ethics does not address a specific area of fiduciary responsibility. Access Persons must ensure that their actions and transactions are in compliance with the federal securities laws, and any other applicable requirements. It is expected that Access Persons will live up to the letter and spirit of the law, but also to the ideals that MetWest espouses. Although it is sometimes difficult to determine what behavior is necessary or appropriate to adhere to these general principles, this Code contains several guidelines for proper conduct.However, the effectiveness of MetWest’s ethical policies depends on the judgment and integrity of its employees. Accordingly, you must be sensitive to the general principles involved and to the purposes of the Code in addition to the specific guidelines and examples set forth below.If you are uncertain as to whether a real or apparent conflict exists in any particular situation between your interests and those of MetWest’s clients, you should consult the Chief Compliance Officer (or other designated person) immediately. Other policies within MetWest’s Compliance Program, such as the Trading and Allocation Policy, contain provisions and procedures to avoid conflicts of interest with and between MetWest clients. Access Persons shall adhere to the requirements imposed under all other MetWest policies and procedures while avoiding conflicts of interest with MetWest clients. Finally, you may not do indirectly, through another person or other means, anything that this Code prohibits you to do directly. III.Definitions (a)“Access Person” means: (i) any trustee, officer or Advisory Person (as defined below) of the Funds; (ii) any director, officer, manager or Advisory Person (as defined below) of MetWest; and (iii) any employee of MetWest who knows about recommendations made by MetWest for its clients.7 Members of the immediate family of an Access Person who live in the same household or who receive substantial financial support from an Access Person are covered by this Code to the same extent as the Access Person. The Chief Compliance Officer maintains a list of Access Persons and Advisory Persons. If you are unsure as to whether you are an Access Person or an Advisory Person, contact the Chief Compliance Officer immediately. (b)“Advisory Person” means: (i) any partner, officer or employee of the Funds or MetWest (or of any company in a control relationship with the Funds or MetWest) who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding the purchase or sale of a Covered Security by or for an MetWest client account (including the Funds), or whose functions relate to the making of any recommendations with respect to such purchases or sales; and (ii) any natural person in a control relationship with the Funds or MetWest who obtains information concerning recommendations made to any MetWest client (including the Funds) with regard to the purchase or sale of a Covered Security. (c)A security is “being considered for purchase or sale” when a recommendation to purchase or sell a security has been made and communicated, and, with respect to a person making a recommendation, when such person seriously considers making such a recommendation. (d)“Beneficial ownership” shall mean any person who enjoys, or will enjoy, the benefits of ownership even though title is in another name.For example, a person is regarded as having a beneficial interest in securities held in the name of: · A husband, wife or a minor child; · A relative sharing the same residence; and · Anyone else if the Access Person: (i) obtains benefits substantially equivalent to ownership of the securities; (ii) can obtain ownership of the securities immediately or at some future time; or (iii) can vote or dispose of the securities. If you act as a fiduciary with respect to funds and accounts managed outside of MetWest (for example, if you act as the executor of an estate for which you make investment decisions), you will have a beneficial interest in the assets of that fund or account.Accordingly, any securities transactions you make on behalf of that fund or account will be subject to the general trading restrictions expressed above. Beneficial ownership shall be interpreted in the same manner as it would be in determining whether a person is subject to the provisions of Section 16 of the Securities Exchange Act of 1934 (“the Exchange Act”), as amended, and the rules and regulations thereunder.8 (e) “Client Issued Securities”: Are publicly or privately sold securities issued by a client of any of the Companies. (f)“Code Committee”: A committee (generally consisting of the Chief Compliance Officer, Chief Financial Officer, Chief Operating Officer, Chief Investment Officer and Chief Executive Officer and others as they may designate) will discuss violations of this Code and assess penalties proportionate to the severity of the violation. Penalties can range from informal actions such as informal discussions with the violator or memorandums to the file up to and including disgorgement of profits or termination from employment. The Code Committee shall meet as needed to review matters related to the Code, including modifications, exceptions, violations and sanctions. The Code Committee is empowered to make interpretive decisions regarding the Code and to correct unintentionally confusing provisions of the Code. If such interpretations or corrections are deemed material, the Code Committee will cause the next revision of the Code to contain such interpretations or corrections. (g)“Control” meansthe power to exercise a controlling influence over the management or policies of a company, unless such power is solely the result of an official position, as further defined in Section 2(a)(9) of the 1940 Act. (h)“Covered Security” has the meaning set forth in Section 2(a)(36) of the 1940 Act, except that it shall not include shares of registered open-end investment companies (i.e., mutual funds) other than Reportable Funds, securities issued by the government of the United States (including government agencies), short-term debt securities which are “government securities” within the meaning of Section 2(a)(16) of the 1940 Act, bankers’ acceptances, bank certificates of deposit, commercial paper and other money market instruments.9For purposes of this Code, Covered Security shall mean any securities of the same type issued by the issuer of the requested security.10 (i)“Exempt Security” means certain securities, or securities obtained in transactions, that are not considered Covered Securities and, therefore, are exempt from the pre-clearance and reporting requirements of this Code.The following are Exempt Securities: (a) Direct obligations of the Government of the United States; (b)Money market instruments — bankers' acceptances, bank certificates of deposit, commercial paper, repurchase agreements and other high quality short-term debt instruments; (c)Shares of money market funds; (d) shares in open-end investment companies other than Reportable Funds (i.e., mutual funds advised by MetWest or any affiliate); (e) Transactions in units of a unit investment trust if the unit investment trust is invested exclusively in unaffiliated mutual funds; and (f)securities purchased on behalf of an Access Person for an account over which theAccess Person has no direct or indirect influence or control. Shares of the Metropolitan West Funds (and any other mutual fund sub-advised by MetWest) ARE NOT Exempt Securities under this Code. Any trades in MWF or a sub-advised Fund by any Access Person must either be permitted by the terms of this Code or receive prior approval using the applicable procedures of this Code.Becausethere is a potential conflict of interest in such transactions, all purchases and sales of shares of any of the Funds (or any other mutual fund sub-advised by MetWest) that are not part of a systematic or periodic purchase or sale program should be placed well in advance of the closing price calculation each day. As with all securities transactions, such trades should not be made when in possession of material, non-public information. Personal investment transactions in Exempt Securities are still subject to MetWest’s policy on inside information. Gifts received of Covered Securities are exempt from the pre-clearance provisions of this Code because gifts are not foreseeable. Securities received as gifts must be included in subsequent quarterly and/or annual reports required by this Code. Donations of Covered Securities must be pre-cleared. (j)“Immediate Family” coversthose relatives who are directly or indirectly dependents of the Access Person such as: husband, wife, parents, mother-in-law, father-in-law, brother, sister, brother-in-law, sister-in-law, son, daughter, other children, son-in-law, daughter-in-law, domestic partner, and any others who are directly or indirectly dependents of the Access Person. (k)“Outside Fiduciary Account” means certain fiduciary accounts outside of MetWest for which an Access Person has received MetWest’s approval to act as fiduciary and which MetWest has determined qualify to be treated as Outside Fiduciary Accounts under this Code. (l)“Pre-authorization Request Form” refers to the standardized form(s) approved by MetWest management for use by all Access Persons in seeking approval to trade a Covered Security that is not a Report-only Security. (m)“Purchase or sale of a security” includes the writing of an option (or any other derivative) to purchase or sell a security. (n)“Reportable Fund” means an investment company to which MetWest, or any control affiliates of MetWest serve as either investment adviser or principal underwriter. Control affiliates are persons who control the Adviser, who are controlled by the Adviser, or who are under common control with the Adviser. (o)“Report-only Securities” means the following securities, all of which do not require pre-clearance before trading, but are subject to the reporting requirements of this Code: (1) Securities purchased through an automatic investment plan (such as a dividend reinvestment plan)11 or an employee stock purchase plan12; (2) Security purchases effected upon the exercise of rights issued by the issuer pro rata to all holders of a class of its securities, to the extent such rights were acquired from such issuer, and sales of such rights so acquired; (3) Securities acquired in connection with covering a position in, or the exercise of an option; however, the purchase or sale of an option itself is not an exempt transaction; (4) Exchange and non-exchange traded index-based instruments, such as Standard and Poors’ Depository Trust Receipts (SPDRs) and Nasdaq-100 Index Tracking Stock (QQQQ); (5) Futures on US Government Securities; (6) Futures on any independently published or sponsored equities Index; (7) Eurodollar Futures Contracts; (8) Municipal Bonds;13 (9) Closed end funds. IV.Personal Investment, Trading and Conduct Practices A.General. Laws and ethical standards impose on MetWest (and its employees) duties to avoid conflicts of interest between personal investment transactions and transactions MetWest makes on behalf of its clients. In view of the sensitivity of this issue, it is important to avoid even the appearance of impropriety.These personal investment transaction policies are designed to reduce the possibilities for such conflicts and/or inappropriate appearances, while at the same time preserving reasonable flexibility and privacy in personal securities transactions. Personal investing should be viewed as a privilege, not a right. As such, the Code Committee may place limitations on the number of pre-clearances and/or Transactions effected by any individual. Except as otherwise noted, MetWest’s restrictions on personal investment transactions apply to all Access Persons.Every employee should consider himself or herself an Access Person unless otherwise specifically exempted by the Chief Compliance Officer (or other designated person).In addition, this policy governs investments in Covered Securities. It does not matter if a Covered Security is held in a retirement account (IRA, 401(k) or other similar accounts) or a 529 plan14. All transactions by Access Persons in Covered Securities fall under the jurisdiction of this Code. To that end, no Access Person shall knowingly purchase or sell, directly or indirectly, any Covered Security in which he or she has, or by reason of such transaction acquires, any direct or indirect Beneficial Ownership which at the time of such purchase or sale: (a) is being considered for purchase or sale by a MetWest client (including the Funds); or (b) is being purchased or sold by a MetWest client (including the Funds.) B.Pre-clearance.Except as noted below, each Access Person must pre-clear all personal investment transactions in a Covered Security, if such Access Person has, or as a result of the transaction acquires, any direct or indirect beneficial ownership in the security. In order to obtain pre-clearance, Access Persons must complete and sign a “Pre-Clearance Request Form” (or its equivalent if not readily available) and obtain the signature of the Chief Compliance Officer, Chief Financial Officer, Chief Executive Officer or other designated person. A copy of a template pre-clearance request is provided as Exhibit B to this Code.15 Trades will not be approved if the requested security (or any other securities of the same type of that issuer) has been, or will be, traded in any client account for a period extending seven days before or seven days after the trade request date.16 When granted, pre-clearance authorizations will be effective until the end of the first trading day following the date on which pre-clearance was obtained. If the transaction is not completed within these time requirements, an Access Person must obtain a new pre-clearance, including one for any uncompleted portion of the transaction. The Chief Compliance Officer (or other designated persons) has the authority to grant exceptions to the trade placement requirement when approving trades, but should document the reasons for granting exceptions or extensions. 1. Exceptions: a. de minimis exception: Access Persons may execute equity trades for 200 shares or less per trade without being subject to the pre-clearance requirement. Also, any combination of equity trades that do not exceed $25,000 in any thirty day period are de minimis trades. Access Persons also may make bond (of any type) trades of $25,000 market value or less. Access Persons shall be permitted to make trades up to and including $25,000 per trade in a Metropolitan West Fund. All MetWest 401(k) plan payroll allocation trades to a Metropolitan West Fund are considered de minimis trades and do not require pre-approval.All de minimis trades shall be subject to the quarterly and annual reporting requirements. However, when using the de minimis privilege, Access Persons should remember: 1. The de minimis privilege cannot be used to make any trade otherwise prohibited by this Code or other firm policy. (As an obvious example: No one behind an information wall for Issuer A may use the de minimis exception to place a trade in the securities of Issuer A. As a second example, a de minimis trade cannot be used to avoid the prohibition to profit from the sale of a security within sixty days of its purchase.) 2. Larger or more frequent transactions must be pre-cleared. Multiple uses of the de minimis exception for the same issuer within a thirty day period to avoid preclearance are not permitted. (For example, an access person cannot trade 200 shares in XYZ on Tuesday and then trade 200 shares of XYZ the following Thursday. The second trade would require pre-clearance, provided that the combination of the trades exceeds $25,000.)Determination of whether the de minimis exception has been overused in this regard rests at the sole discretion of the Code Committee. 3. If an Access Person pre-clears a transaction and is denied permission to trade, the Access Person may not execute a de minimis transaction in that issuer without pre-clearance for a period of seven calendar days. 4. Any and all Initial Public Offerings (IPOs) and private placements must be pre-cleared. 5. The de minimis exception does not apply to Client Issued Securities.17 6. Compliance (or designated persons) shall spot check the quarterly and annual reports for evidence of abusive trading through the use of the de minimis privilege. In the event of any abuse of the de minimis privilege detected through reviews of the personal securities trading process, the Code Committee is empowered to take appropriate action, including (but not limited to) revoking the de minimis privilege. The Code Committee carefully considered the risks and potential impact to MetWest Clients (including MWF) in implementing the de minimis levels described above. In each case, the Code Committee assessed that MetWest Clients (including MWF) would not be harmed by any of these trades.
